CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Matthias R. Cicotte (Alaska Bar No. 0811065)
Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5190
Facsimile: (907) 258-0760
Email: matthias.cicotte@alaska.gov

Attorney for State of Alaska

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                     )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )   Case No.: 3:20-cr-00012-TMB-DMS-3
                                              )
KEVIN GLOVER, et al,                          )
                                              )   SECODN SUPPLEMENTAL
               Defendants.                    )   DECLARATION OF JEREMEY
                                              )   HOUGH

       I, Jeremy Hough, declare under penalty of perjury that the following is true

and correct:

               1.     I am the Director of Institutions for the Department of Corrections

(“DOC”) of the State of Alaska.

               2.     I was asked by counsel for DOC, Assistant Attorney General

Matthias Cicotte, to collect information from the various institutions where federal

inmates are housed with regard to the number of computers available for attorney video




     Case 3:20-cr-00012-TMB-DMS Document 187 Filed 12/15/20 Page 1 of 4
visitation and review of discovery materials. The facilities where federal inmates are

principally held include Anchorage Correctional Complex (“ACC”), Goose Creek

Correctional Center (“GCCC”), Hiland Mountain Correctional Center (“HMCC”),

Fairbanks Correctional Center (“FCC”) and Lemon Creek Correctional Center

(“LCCC”). However, at any given time a federal inmate may be held at any DOC

facility, thus DOC is providing information on all of its facilities.

              3.     At ACC, there are currently 5 computers available for attorney-client

video visitation, 7 computers available for inmates to view discovery, 6 one-way phones

where inmates can receive confidential calls from attorneys, and 14 digital law library

computers for legal research. ACC has ordered or is awaiting the installation of 9 more

computers for attorney-client video visitation, 10 for viewing discovery, and 10 more

one-way phones. This will result in a total of 14 video visitation computers, 17 computers

for viewing discovery, 16 one-way phones, and 14 digital law library computers.

              4.     DOC had hoped to have all of these computers and phones installed

by now, but the increase in bandwidth required by the new computers and phones

required the local phone and internet company to come to ACC and install a new

“switch” to accommodate the increase. The installation of the new switch did not occur

until recently, but now installation of these computers and phones can continue apace.

              5.     The total of attorney-client visitation computers currently available

at other DOC facilities are as follows: 4 at GCCC, 2 at HMCC, 2 at FCC, 2 at LCCC, 2 at

Ketchikan Correctional Center, 3 at Mat-Su Pretrial, 1 at Anvil Mountain Correctional


USA v. Glover, et al.                         Case No. 3:20-cr-00012-TMB-DMS-3
Second Supplemental Declaration of Jeremy Hough                       Page 2 of 2

     Case 3:20-cr-00012-TMB-DMS Document 187 Filed 12/15/20 Page 2 of 4
Center, 1 at Spring Creek Correctional Center, 4 at Wildwood Correctional Center, 2 at

Yukon-Kuskokwim Correctional Center, and 2 at Pt. Mackenzie Correctional Farm.

                 6.   DOC has spent hundreds of thousands of dollars on these equipment

purchases and installation. It is important to note that the attorney-client video computers

are not currently being used to full capacity. Further, most of their use is by attorneys for

state court defendants and not federal inmates. The same is true of the computers for

viewing discovery. ACC has had only very few instances of that system being used since

it was set up.

                 7.   It is my understanding that the defendants in this case have pled

guilty and that the case will soon be closed. Nonetheless, it is doubtless that the court will

have a continuing interest in the ability of federal inmates to meet with their attorneys

and view discovery during the present pandemic. I am more than willing to discuss this

personally with any court personnel who have questions about the present and future

status of attorney and discovery access for federal inmates in DOC custody.

                 8.   The above is true to the best of my knowledge.



                                           By:    ____________________ 12/15/2020
                                                                        _______
                                                  Jeremy Hough          Date

Declarations have the same legal force as affidavits. 28 U.S.C. § 1746.




USA v. Glover, et al.                         Case No. 3:20-cr-00012-TMB-DMS-3
Second Supplemental Declaration of Jeremy Hough                       Page 2 of 2

     Case 3:20-cr-00012-TMB-DMS Document 187 Filed 12/15/20 Page 3 of 4
Certificate of Service
I hereby certify that on December 15, 2020, I caused the foregoing to be electronically
filed with the Clerk of Court, United States District Court for the District of Alaska using
the CM/ECF system. All participants in this case are registered CM/ECF users and will
be served by the district’s CM/ECF system. The foregoing Second Supplemental
Declaration of Jeremy Hough was served electronically on:

Allison O’Leary
United State’s Attorney’s Office
222 W. 7th Avenue, #9, Room 253
Anchorage AK 99513
Allison.OLeary@usdoj.gov

Gary Colbath
Federal Public Defender
for the District of Alaska
425 G. Street, Suite 800
Anchorage AK 99501
gary_colbath@fd.org

Mike Moberly
Hozubin, Moberly & Associates
711 M Street, Suite 2
Anchorage AK 99501
mike@akdefenselaw.com

Lance C. Wells
Law Office of Lance Wells
733 West Fourth Avenue, Suite 308
Anchorage, AK 99501
lwells@gci.net


/s/Matthias R. Cicotte
Matthias R. Cicotte, Assistant Attorney General




USA v. Glover, et al.                         Case No. 3:20-cr-00012-TMB-DMS-3
Second Supplemental Declaration of Jeremy Hough                       Page 2 of 2

     Case 3:20-cr-00012-TMB-DMS Document 187 Filed 12/15/20 Page 4 of 4
